Citation Nr: 1622093	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of bilateral hearing loss since his active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the evidence of record is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, on VA audiological examination in October 2012, the examiner provided a diagnosis of sensorineural bilateral hearing loss in both ears.  The accompanying audiogram shows bilateral hearing loss as the Veteran had 40 decibels at 4000 Hertz in the right ear and 40 decibels at 3000 Hertz in his left ear.  

Second, the evidence of record reflects in-service noise exposure.  In August 2012 the Veteran contended that he had noise exposure during active duty as he was exposed to M-14 and M-16 rifle fire hand grenades, 30 and 50 caliber machineguns, as well as fire generator diesel engine noise and other electrical power plant noises.  His statements are competent and credible as his DD-214 Form shows that he was a power generator mechanic in service.  During a VA audiological examination in October 2012, he reported that during service he worked on large diesel generators and was around generator noise 24/7 in Germany without hearing protection.  As a civilian he did mechanical work, some construction, and drove a truck.  His hobbies included firearms, but he indicated that he had hearing protection at all times.  Under 38 U.S.C.A. § 1154(a), due consideration must be given to the places, types, and circumstances of his service as shown by his service record and all medical and lay evidence.  

From the Veteran's statements throughout the appeal period, it can fairly be implied that he is contending continuous hearing loss since active service.  For example, in the August 2012 statement he asserted that his ears began ringing in service and his hearing loss is due to inservice noise exposure including from grenades, machineguns, diesel engines, and other electrical power plants.  In the February 2014 Form 9 Appeal, he contended that his hearing loss directly resulted from his military noise exposure.  Based on the overall evidence of record and construing these statements in the light most favorable to the Veteran, the Board finds these statement to be his contentions that he has had hearing loss since service and finds that his statements are competent, credible, and probative of the presence of in-service noise exposure and diminished hearing.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the evidence establishes that the Veteran was exposed to significant noise during service, currently has bilateral hearing loss, and has had continuous symptoms of hearing loss since service.  

The Board acknowledges the unfavorable opinions of record.  On VA examination in October 2012, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service as his hearing tested within normal limits at the time of his induction and discharge and as a comparison of his audiograms did not show significant threshold shifts in each ear.  As for the examiner's rationale that the Veteran had normal hearing during service, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  If the record shows evidence of in-service acoustic trauma and in-service audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to in-service injury, or whether they are more properly attributable to intercurrent causes.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  As for the examiner's rationale that there was no significant threshold shift from induction to separation, thresholds were not tested at 3000 Hertz on the induction examination.  

Similarly, there is an unfavorable opinion by a different VA examiner in December 2013 who speculated as to what thresholds at 3000 Hertz could have been on the induction examination-either based on an undated in-service audiogram or on a presumed value at 3000 Hertz, which ranged from 5 to 15 decibels with 15 decibels representing a significant threshold shift.  Thus, the VA examiners appear to have relied on assumed facts in reaching their conclusions, rendering their opinions of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value).  It is noteworthy that neither the induction audiogram nor the separation audiogram provided the Maryland CNC speech recognition scores which are included in the criteria for hearing loss provided in 38 C.F.R. § 3.385.

It is also notable that in July 2013 the Veteran submitted an article titled, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss", published in the Journal of Neuroscience, November 11, 2009, 29(45) 14077-14085.  This article shows that research suggests that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing.  
Accordingly, and considering the totality of the evidence, the Board finds that the evidence is at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


